department of the treasury internal_revenue_service washington d c jun i a fp mh 7a- tax_exempt_and_government_entities_division u l l xxxxxxxxkxkx xxxxxxxxxx xxxkxkxkxkkx attn xxxxxx legend employerm plan x companyn board o 4h dear this letter is in response to a request for a ruling dated as supplemented by correspondence dated and which was submitted on your behalf by your authorized representative concerning an arrangement described under sec_403 of the internal_revenue_code code the following facts and representations have been submitted on your behalf employer m is a not-for-profit corporation described in sec_170 of the code and exempt from taxation under sec_501 of the code effective employer m adopted plan x to provide retirement benefits and savings opportunities for certain of its employees who satisfy the eligibility requirements contained in article hi of plan x plan x was later amended and restated effective plan x is funded exclusively through the purchase of a group_annuity_contract issued to employer m by company n under plan x each employee may enter into a salary reduction agreement for compensation earned after the agreement becomes effective employer m also makes contributions on behalf of employees who have satisfied the eligibility requirements and who are employed on the last day of the plan_year to which the contribution relates these contributions are applied as premiums on the contract issued to the employer and allocated among eligible participants’ accounts article iv section dollar_figure of plan x provides that every employee shall be eligible to have contributions made on his behalf pursuant to a salary reduction agreement in the amount specified in the salary reduction agreement the employee may enter into only one salary reduction agreement during any calendar_quarter however the employee may at any time terminate the salary reduction agreement entirely with respect to amounts not yet earned at the time of termination the salary reduction agreement under plan x shall be legally binding and irrevocable with respect to compensation earned while the agreement is in effect shall terminate any prior salary reduction agreement executed between the employee and the employer under the employer’ sec_403 program shall continue indefinitely until amended or terminated by either party subject_to giving at least days written notice prior to the date of such amendment or termination and if the employer elects to cease all salary reduction contributions to it sec_403 program or ' plan this agreement shall automatically terminate article ix section dollar_figure of plan x provides that each contract salary reduction contributions for any calendar_year shall not exceed the limit imposed by sec_402 of the code no participant shall be permitted to have salary_reduction_contribution for any calendar_year in excess of dollar_figure or such greater amount as determined by the secretary of treasury for such calendar_year under sec_402 of the code each contract shall provide that a participant’s salary reduction contributions for any calendar_year shall not exceed such limit if the dollar limit is exceeded with respect to any participant for any taxable_year on account of the participant’s participation in the plan of another employer the participant may request but not later than march after the close of such taxable_year that any portion of his excess_deferrals and attributable income be returned to him if the excess_deferrals are returned then they are to be returned no later than april after the taxable_year for which the excess_deferrals occurred article iv sec_4 c of plan x provides that the annual compensation of each employee will not exceed the annual compensation limit set forth in sec_401 of the code as adjusted article ix section dollar_figure of plan x provides that contributions shall not exceed an amount determined by multiplying twenty percent of his includable_compensation by his years_of_service and subtracting his prior years exclusion from the result contributions shall be treated as made in the taxable_year in which they become nonforfeitable article ix section a of plan x satisfies the requirements of sec_415 of the code this section provides that the total contributions to plan x on behalf of a participant for a calendar_year shall not exceed the lesser_of twenty-five percent of the participant’s_compensation during such calendar_year or dollar_figure as adjusted under sec_41 d of the code and sec_1 d of the regulations when contributions are made in excess of the limits of sec_415 of the code section c of plan x provides that the excess shall be considered a forfeiture and therefore will be allocated on a basis to be determined by board o among the accounts of other participants whose annual_additions are not in excess of limitation article vi section dollar_figure of plan x provides that rollover amounts may be contributed or transferred directly to plan x if such amounts are distributed or transferred directly from a b plan or a conduit individual_retirement_arrangement article v section dollar_figure of plan x provides that if a participant terminates employment before reaching his normal_retirement_age that portion of his account attributable to employer contributions shall not be distributable until the first day of the month coinciding with or next following his sixty-fifth birthday distributions may commence on an earlier date selected by the participant after he attained age sixty-two if the participant has terminated employment with the employer and completed at least ten years of vesting service article v section dollar_figure of plan x provides that the portion of a participant’s account attributable to salary reduction contributions is distributable at any time following the participant’s termination of employment with employer m as long as the amounts attributable to salary reduction contributions were credited to the participant’s account on date and are distributable prior to termination of employment article v section dollar_figure of plan x provides for disability benefits for a participant who becomes disabled within the meaning of sec_2 c article vii section dollar_figure of plan x provides that where a participant voluntarily or involuntarily ceases to be an employee other than by reason of death or retirement he shall as of the date he attains age_sixty-five be entitled to the vested portion of his account article v section dollar_figure of plan x provides that the portion of the participant’s account attributable to salary reduction contributions is distributable at any time following the participant’s termination of employment article vii section dollar_figure of plan x provides that a participant’s right to retirement benefits derived from employer contributions made pursuant to a salary reduction agreement are at all times fully vested however article vi section dollar_figure of plan x provides that all rights and benefits found in articles vi and viii are subject_to the rights afforded to any alternate_payee under a qualified_domestic_relations_order article v section dollar_figure of plan x provides in relevant part that distribution of a participant’s account will not be delayed beyond the required commencement_date under sec_401 of the code which is normally april of the year following the participant’s attainment of age seventy and one-half article vi section dollar_figure of plan x provides that for benefits accrued on or after date the participant and any beneficiary is to receive for each calendar_year at least the amounts required to be distributed under sec_401 of the code and the treasury regulations ‘regulations’ thereunder article viii section dollar_figure of plan x provides in part that on the death of a participant prior to the commencement of retirement benefit payments the balance of the vested portion of the participant’s account is payable to the beneficiary under such option as the beneficiary may elect under the contract a proposed amendment to the plan under article v section dollar_figure of plan x states that any portion of an eligible distribution may be paid directly to an eligible_retirement_plan as specified by the distributee in a direct_rollover however in no event shall a distribution be made to more than one eligible_retirement_plan except in the case of a distribution consisting of both cash and employer_securities article vi section dollar_figure of plan x provides that an eligible_rollover_distribution is any distribution of all or any portion of the balance_to_the_credit of the distributee excluding any distribution that is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee’s designated_beneficiary for a specified period of ten years or more or effective date a hardship_distribution described in sec_401 iv of the code any distribution to the extent such distribution is required under sec_401 of the code and any distribution made to a non-spouse beneficiary article xii section dollar_figure of plan x provides that benefits payable under plan x shall not -be subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance charge garnishment execution or levy of any kind either voluntary or involuntary any attempt to anticipate alienate sell transfer assign pledge encumber charge - or otherwise dispose_of any right to benefits payable hereunder shall be void the section further states that for plan years beginning after date the preceding provisions shall also apply to the creation assignment or recognition of a right to any benefit payable with respect to a participant pursuant to a-domestic relations order unless such order is determined to be a qualified_domestic_relations_order article xii section dollar_figure of plan x provides that in the event of a conflict between the provisions of plan x and the terms of the contract the provisions of plan x will control except ‘as provided in section based on the foregoing facts and representations you request the following rulings plan contributions shall be treated under sec_403 of the code as amounts contributed by employer m for annuity_contracts and plan contributions and earnings thereon shall not be taxable in the year contributed to the extent that'such contributions satisfy the applicable limits under sec_402 sec_403 and sec_415 of the code but instead will be taxable under sec_72 of the code in the year in which such amounts are received by the participant sec_403 of the code provides in part that amounts contributed by an employer to purchase an annuity_contract for an employee is excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 which is a state a political_subdivision of a state or an agency_or_instrumentality of one or more of the foregoing such annuity_contract is not subject_to sec_403 the employee’s rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code provides that the exclusion_allowance equals twenty percent of the employee’s includible_compensation multiplied by the employee’ s years_of_service with the employer less amounts previously excludable sec_403 of the code defines includible_compensation to mean the amount of compensation received from the employer in the employee’ s most recent one-year period_of_service which is includible in the employee’s gross_income sec_403 of the code requires that arrangements pursuant to sec_403 must satisfy requirements similar to those of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 are met regarding direct rollovers sec_403 provides in pertinent part that distributions made from an annuity_contract described in sec_403 attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be made only when the employee separates from service sec_401 of the code generally provides for a mandatory benefit_commencement_date at age seventy and one-half and specifies required_minimum_distribution rules for the payment of benefits from qualified_plans for taxable years beginning after date section a of the small_business job protection act of sbjpa amended sec_401 to provide that the term required_beginning_date means in the case of an employee who is not a 5-percent_owner april of the calendar_year following the later of a the calendar_year in which the employee attains age or b the calendar_year in which the employee retires sec_401 of the code requires that the contract be nontransferable sec_401 of the code requires a qualified_plan to provide a distributee of an eligible_rollover_distribution with the option of having the distribution directly rollover to an eligible_retirement_plan effective for tax years beginning after date section a of sbjpa provides that the frequency that an employee is permitted to enter into a salary reduction agreement the salary to which such an agreement may apply and the ability to revoke such an agreement shall be determined under the rules applicable to cash or deferred elections under sec_401 of the code for taxable years beginning after date section c of sbjpa of amended sec_403 to provide that in the case of a contract under a salary reduction agreement the contract meets the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plans or arrangements providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provide generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual’s gross_income to the extent the amount of such deferrals exceeds dollar_figure this amount is increased by dollar_figure for each year through sec_402 of the code provides that the limitation under paragraph shall be increased but not to an amount in excess of dollar_figure by the amount of any employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in any educational_organization hospital home health service -7 0-1'3 agency health and welfare organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided for by sec_403 under sec_415 of the code contributions to a sec_403 plan for a limitation_year are generally limited to the lesser_of a dollar_figure or b of compensation in this case you represent that employer m an employer described in sec_501 of the code which is exempt from taxation under sec_501 has established plan x as its sec_403 program for its employees a participant’s salary reduction contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x is not an annuity_contract described in sec_403 of the code the annuity_contracts are nontransferable as required by sec_401 plan x satisfies the distribution_requirements under sec_403 and limits contributions in accordance with sec_402 sec_403 and sec_415 of the code plan x also provides participants with an election to make a direct_rollover distribution furthermore plan contributions are not includible in the participants’ gross_income in the year contributed to the extent that such contributions do not exceed the applicable limits under sec_402 sec_403 and sec_415 of the code but instead will be includible in the participants’ gross_income in the taxable_year such amounts are distributed under sec_72 of the code therefore based on the foregoing law and facts with respect to your ruling requests we conclude that plan contributions shall be treated under sec_403 of the code as amounts contributed by employer m for annuity_contracts we further conclude that plan contributions and earnings thereon shall not be taxable in the year contributed to the extent that such contributions satisfy the applicable limits under sec_402 sec_403 and sec_415 of the code but instead will be taxable under sec_72 of the code in the year in which such amounts are received by the participant this ruling is limited to the form of plan x excluding any form defects which may violate the nondiscrimination requirements of sec_403 of the code this ruling does not extend to any operational violations of sec_403 of the code by plan x now or in the future this ruling is contingent upon the adoption of the amendment to plan x as submitted with your correspondence dated nh this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative if you have any questions please contact gt _ sincerely yours joyce e floyd manager employee_plans technical group enclosures notice
